Citation Nr: 0733900	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-33 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a heart disorder, to 
include paroxysmal atrial fibrillation (PAF).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
RO.  

The claim was previously before the Board in May 2006.  While 
the RO reopened the veteran's claim in the August 2003 rating 
decision, the Board addressed the issue of whether new and 
material evidence had been submitted because it determined 
the Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In May 2006, the Board determined that new and material 
evidence had been received to reopen the claim of service 
connection for a heart disorder.  The Board remanded the de 
novo claim for further development and adjudication.  

The veteran presented testimony before the Board in March 
2006.  The transcript has been obtained and associated with 
the claims folder.  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  The pre-existing PAF, and right bundle branch block are 
shown to have existed prior to the veteran's period of active 
service and did not undergo an increase in severity beyond 
the normal progression therein.  



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a heart disorder, to include PAF, are not met.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

As noted, the matter was previously before the Board in May 
2006.  The Board determined that new and material evidence 
had been submitted sufficient to reopen the claim of service 
connection, and the Board remanded the de novo claim for 
further development and adjudication.  

Pursuant to Board remand, VCAA letters were issued in July 
2006, January 2007, and April 2007, which provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession that pertained to the claim.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in July 2006 
and January 2007.  The veteran indicated in July 2006 and 
January 2007 that he had no further evidence to submit in 
support of his claim.  

The case was last readjudicated in a June 2007 Supplemental 
Statement of the Case (SSOC).  The Board notes the veteran 
submitted an August 2007 statement in response to the June 
2007 SSOC.  While the veteran challenged the findings of the 
May 2007 VA examination, the remainder of the statement is 
essentially duplicative of those already of record.  

Moreover, the veteran indicated that he had no further 
evidence to submit in support of his claim and asked that it 
be forward to the Board for further consideration as soon as 
possible.  In light of the aforementioned and as the August 
2007 statement does not amount to "evidence," a remand for 
preparation of an SSOC is not necessary.  38 C.F.R. 
§ 20.1304(c).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, and transcripts 
from the May 2005 RO and March 2006 Board hearings.  

The Board notes that pursuant to the May 2006 remand, the RO 
was asked to request copies of clinical records of the 
veteran from Dr. ESL.  The RO made such a request in July 
2006.  Further, the RO provided VA Form 21-4142, 
Authorization for Release of Information.  

The veteran did not submit the requested information and 
instead attached a duplicative copy of an April 2006 medical 
opinion from Dr. ESL.  The treatment notes of the veteran 
from Dr. ESL dated between 1978 and 2003 are already of 
record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by submission of a complete VA Form 21-
4142, is not an impossible or onerous task.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As such, a remand to 
obtain outstanding treatment records of Dr. ESL, if any, is 
not necessary.  38 C.F.R. § 3.159(c)(1).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes hereinbelow that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file to include his multiple contentions, as raised in 
the May 2005 RO and March 2006 Board hearings; the service 
medical records; the post-service VA and private treatment; 
and the reports of VA examination.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran contends that service connection for a heart 
disorder, to include PAF is warranted.  Specifically, he 
feels his PAF was aggravated by his period of military 
service.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  

To rebut the presumption of sound condition under section 
1111 of the statute for disorders not noted on the entrance 
or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a non 
service-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  The Board notes 
that effective on October 10, 2006, 38 C.F.R. 
§ 3.310 was amended to conform to the Court's decision in 
Allen.  However, based upon the facts in this case, the 
regulatory change does not impact the outcome of the appeal.  

In this matter, the service medical records reveal that the 
veteran was inducted into service with a history of 
paroxysmal tachycardia and a right bundle branch block 
(RBBB).  

A letter from Dr. JLY dated in January 1969 shows the veteran 
had a history of paroxysmal tachycardia associated with 
excitement.  

A March 1969 letter from Dr. VCD reveals that the veteran had 
paroxysmal tachycardia occurring on ten occasions over the 
previous three years.  Dr. VCD indicated that physical 
examination showed no abnormality with auscultation.  An 
electrocardiogram (ECG) showed a RBBB.  These letters were 
dated prior to the veteran's induction.  

A July 1969 treatment note indicates the veteran presented 
with a three year history of intermittent palpations 
occurring with exercise or excitement.  The provider noted 
the veteran was given Digitoxin to take if episodes of 
pounding in his chest occurred.  

The veteran denied having had any repeat episodes during 
basic training; however, the veteran was on a profile 
restricting him from exercise and physical training.  The 
veteran was diagnosed with paroxysmal atrial tachycardia 
(PAT) by history and unexplained manifestation of RBBB upon 
ECG.  The veteran was admitted for a Medical Evaluation Board 
(MEB).  

The July 1969 MEB summary noted that the veteran was inducted 
into the military in spite of his history and then referred 
to Brooke General Hospital Cardiac Clinic for evaluation of 
his cardiac status.  The examination showed the chest was 
clear to auscultation and percussion. The precordium was 
quiet without evidence of cardiomegaly.   The first sound was 
normal.  The second sound was persistently split with 
physiologic movement.  There was an S3 audible at the apex 
and a systolic ejection sound at the lower left sternal 
border.  There was no murmur, thrill or rub.  The ECG showed 
RBBB.  

The veteran informed treatment providers that his last 
episode of pounding in the chest was six months prior to 
evaluation.  Since exercise was considered a precipitating 
event, the veteran was given a maximum stress test without 
causing an arrhythmia.  He remained asymptomatic throughout 
his hospitalization, and there was no evidence of an 
underlying metabolic disease.  In view of history of PAT and 
abnormal ECG, he was considered unfit for induction.  

The MEB proceedings dated in August 1969 show the veteran had 
organic heart disease, cause undetermined, with PAT by 
history, and RBBB.  The MEB noted the veteran had infrequent 
attacks of PAT.  It was found not to have been incurred in 
the line of duty and was determined to have existed prior to 
service.  The veteran was deemed unfit for duty because of a 
physical disability.  

Based on the aforementioned, as PAT and RBBB were noted at 
the time of the veteran's enrollment into service in March 
1969, they are considered to have pre-existed the veteran's 
period of active duty service.  38 C.F.R. § 3.304(b).  

In the case of aggravation, the pre-existing disease or 
injury will be considered to have been aggravated where there 
is an increase in disability during service, unless there is 
a specific finding that the increase is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.304, 3.306(a).  

Despite the veteran's assertions to the contrary, there has 
been no showing that PAT and RBBB underwent an increase in 
disability during service.  Wagner, 370 F.3d at 1096; 38 
U.S.C.A. § 1153.  

The veteran maintains that he was found "fit for duty" on 
multiple occasions and as evidenced by letters sent to his 
Congressman and mother in April 1969 and May 1969, 
respectively.  He asserts that his condition worsened when he 
collapsed and was hospitalized in July 1969.  

The Board would first note that the April 1969 Congressional 
Inquiry reveals a RBBB was discovered on ECG in March 1969, 
which had existed for several years.     Second, the service 
medical records are devoid of an episode of collapsing.  
Third, the veteran was on profile during basic training 
restricting him from exercise and physical training.  Fourth, 
in July 1969, the veteran reported the last incident of 
pounding in the chest or PAT was six months prior.  Finally, 
a maximum stress test performed in July 1969 failed to 
precipitate an arrhythmia.  

Post-service, the first documented incident of PAF was in 
November 1978, approximately nine years subsequent to the 
veteran's discharge from service.  A July 1981 letter from 
Dr. IG dated in July 1981 indicates the veteran had a RBBB, 
which was deemed permanent and could occur with every 
stressful event.  Dr. IG indicated there was no cure.  

A July 1981 letter from Dr. THG indicated the veteran had 
been under his care since the November 1978 episode of PAF.  
Dr. THG noted it reverted to normal sinus rhythm with the use 
of Digoxin.  Work-up did not show any evidence of underlying 
heart disease.  RBBB was present but was pre-existing.  

The treatment notes from Dr.  ESL dated in June 1980 show a 
history of congenital RBBB.  A November 1991 entry indicates 
the veteran had a long history of palpitations secondary to 
PAF.  An echocardiographic study was normal.  

In a May 2003 letter, DR. ESL stated the veteran had been on 
a Beta blocker since November 1991 to control cardiac 
arrhythmias.  In October 2003, Dr. ESL opined that the 
veteran's current heart condition was related to the cardiac 
arrhythmia that was "first noted while he was in the 
Military Service."  

In October 2004, the Chief of the Cardiology Division at the 
East Orange Veterans Administration Hospital, indicated that 
he had reviewed the entire record, to include the October 
2003 opinion of Dr. ESL.  The physician noted the veteran had 
a history of rapid heart action prior to enlistment and that 
repeated examinations in service were found to be normal.  
RBBB was not considered a marker of conditions leading to 
rapid heart action.  The examiner stated the veteran did not 
have persistent or permanent atrial fibrillation.  

The VA examiner concluded that nothing during the veteran's 
service that either initiated rhythm abnormalities or 
perpetuated such evidence.  He opined nothing in the record 
suggested that the veteran's current cardiac problems were 
caused by or worsened during the veteran's military service.  

In a July 2005 letter, Dr. ESL indicated the veteran had PAF 
in service.  He further stated that the condition is 
exacerbated by exercise and excitement, as was the case with 
basic training and other military activities   Dr. ESL 
concluded the veteran's cardiac condition had worsened over 
the years.  

In April 2006, Dr. ESL indicated he reviewed "a large set of 
documents" from VA.  He noted the veteran was fit for 
induction into the Army despite several episodes of atrial 
fibrillation prior to service.  

Dr. ESL indicated RBBB remained unchanged during service, but 
that the frequency and severity of palpitations and 
fibrillation increased during service, which led to his 
discharge.  

Dr. ESL stated the veteran has since developed PAF and 
requires medication for control.  Dr. ESL noted the veteran 
did not take medication prior to or during service.  Dr. ESL 
reviewed the October 2004 VA examination report and service 
medical records and opined that the veteran underwent an 
exacerbation of symptoms while in service severe enough to 
warrant separation.  

The veteran was afforded a VA cardiology examination in May 
2007.  The claims file was reviewed.  The veteran reported 
having had two syncopal episodes in service.  He added that 
the last episode of PAF was two years prior to examination.  

The veteran denied having had cardiac catheterization, 
cardioversion or electrophysiologic ablation.  The veteran 
reported a 20 year history of oral medication for 
antiarrhythmic effect.  Chest x-ray studies were negative for 
cardiopulmonary disease.  The veteran had normal S1 and S2.  
There was no murmur, rub or gallop.  The veteran had a normal 
echo.  The veteran was diagnosed with PAF.  

The examiner concluded likely etiology of PAF was ectopic 
atrial foci initiating atrial contraction.  The examiner 
noted the PAF predated his military service and the cause was 
likely to be idiopathic, meaning no known cause.  

The examiner opined the veteran's current PAF was not 
incurred in or aggravated by military service as it was a 
self-promoting electrical disease that frequently progressed 
to sustained atrial fibrillation.  

The examiner reasoned that the veteran had not developed 
either persistent or permanent atrial fibrillation.  The 
examiner concluded the veteran's pre-existing atrial 
fibrillation/arrhythmia disorder did not undergo an increase 
in severity beyond the natural progression during his 
military service.  

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the veteran's current PAF was 
aggravated by his period of military service.  In this 
regard, the Board finds that with respect to the evidence 
presented, greater weight is to be accorded to the findings 
of the October 2004 and May 2007 VA examinations.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches, as is true of any evidence, the 
credibility and weight to the attached medical opinions are 
within the province of the Board).  

The Board in looking at the findings of the October 2004 VA 
examination notes that the examiner undertook a complete 
record review.  The examiner indicated that nothing during 
the veteran's service either initiated rhythm abnormalities 
or perpetuated such evidence.  This was supported by the 
service medical records.  

The examiner May 2007 VA examiner, in reaching his opinion, 
reviewed the entire claims folder and considered the 
veteran's current complaints, as well as the objective 
results from the physical examination, x-rays and ECG 
studies.  

The Board is of the opinion, that the VA examiner who 
performed the May 2007 VA examination reached the conclusion 
that the veteran's pre-existing atrial 
fibrillation/arrhythmia disorder did not undergo an increase 
in severity beyond the natural progression during his 
military service based on a complete and thorough review of 
the medical evidence of record and objective findings.  

In contrast, the Board finds that Dr. ESL's statements are 
equivocal at best.  First, in October 2003 Dr. ESL opined 
that the veteran's current heart condition was related to the 
cardiac arrhythmia that was first noted in the service; 
however, the evidence of record clearly indicates the 
veteran's condition pre-existed service.  

Second, in July 2005, Dr. ESL next indicated that PAF in 
service was exacerbated by exercise and excitement, as was 
the case with the veteran's basic training and other military 
activities; however, the veteran was on a profile during 
basic training restricting him from exercise and physical 
training.   

Finally, in April 2006, Dr. ESL indicated that the frequency 
and severity of palpitations and fibrillation increased 
during service; however, in July 1969, the veteran reported 
the last incident of pounding in the chest or PAT was six 
months earlier.  

Dr. ESL noted the veteran did not take medication prior to or 
during service; however, in July 1969, the veteran reported 
being prescribed Digitoxin to relieve episodes of pounding in 
the chest.  

Finally, while  Dr. ESL opined that the veteran underwent an 
exacerbation of symptoms while in service severe enough to 
warrant separation, he did not indicate whether this was 
beyond the normal progression of the disease.  

Based on the aforementioned, the Board cannot find Dr. ESL's 
opinion to be probative of the matter on appeal.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must 
be supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  

Thus, the Board has afforded more weight to the opinions of 
the VA examiners who performed the October 2004 and May 2007 
VA examinations, and finds that the clinical evidence of 
record does not support a finding of service connection.  

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, the 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for a heart disorder, to 
include PAF, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


